Citation Nr: 9925409	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-15 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an increased (compensable) evaluation for 
recurrent left ankle sprains.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1940 to February 
1946.

The current appeal arose from a November 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The RO denied entitlement to an evaluation in excess of 10 
percent for residuals of a fractured right ankle with 
traumatic changes, and a compensable evaluation for recurrent 
left ankle sprains.

In December 1996 the RO granted entitlement to an increased 
evaluation of 20 percent for residuals of a fractured right 
ankle with traumatic changes, and affirmed the noncompensable 
evaluation for recurrent left ankle sprains.

In September 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to an evaluation in excess of 20 percent 
for residuals of a fractured right knee with traumatic 
changes, and remanded the issue of entitlement to a 
compensable evaluation for recurrent left ankle sprains to 
the RO for further development.

In June 1999 the RO affirmed the noncompensable evaluation 
for recurrent left ankle sprains.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The most recent VA examination report of record shows the VA 
examiner determined that the veteran's recurrent left ankle 
sprains were not productive of any ascertainable disablement.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
recurrent left ankle sprains have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
appellant sprained her left ankle on two occasions in 1943.  
The diagnosis was traumatic synovitis.  She was hospitalized 
in September 1943 for recurrent sprains.  

VA conducted a general medical examination of the appellant 
in December 1990.  She pertinently complained of a painful 
left ankle.  She reported having been hospitalized for a few 
days in 1943 while on active duty for treatment of her left 
ankle.  She was returned to full duty and had recurrent 
sprains.  She complained of pain in the left ankle on 
walking, and stated she had noted some swelling in the past.

The veteran was brought to the examination room in a wheel 
chair.  She was able to walk from the wheel chair to the 
examination table.  At home she used a walker.  Her posture, 
gait, and carriage could not be determined.  There was some 
swelling with questionable fluid over the lateral aspect of 
the left ankle.  There was no limitation of motion or 
atrophy.  

The examiner diagnosed a history of injury to the left ankle 
which he noted as moderately symptomatic.  X-ray of the left 
ankle disclosed marked asymmetry of the ankle joint with 
considerable narrowing of the lateral side of the ankle joint 
due to tilting of the foot at the ankle.  Large spurs were 
seen projecting from the superior aspect of the talus.

In January 1991 the RO granted entitlement to service 
connection for residuals of a fracture of the right ankle 
with traumatic arthritis with assignment of a 10 percent 
evaluation, and for residuals of recurrent left ankle sprains 
with assignment of a noncompensable evaluation.  The RO also 
pertinently denied entitlement to service connection for 
rheumatoid arthritis and degenerative arthritis.

Submitted in support of the current claim for a compensable 
evaluation for recurrent left ankle sprains was a substantial 
quantity of VA inpatient and outpatient medical records 
referable to treatment of the veteran during recent years 
primarily for unrelated disorders.  Bilateral ankle trauma 
was noted by history in September 1995.

VA conducted an orthopedic examination of the veteran in 
December 1996.  She reported a long history of ankle 
problems.  Presently she needed a wheel chair and walker for 
ambulation.  She pertinently complained of ankle pain and 
used splints to help relieve some of the pain, but the relief 
was mild in degree.  She stated her condition was 
progressive.

Pertinent clinical findings show there was marked swelling of 
the left ankle joint.  The veteran was unable to ambulate 
unaided.  Left ankle flexion was to 35 degrees and 
dorsiflexion was to 15 degrees.  The pertinent diagnosis was 
osteoarthritis of the left ankle.

VA conducted an orthopedic examination of the veteran in 
January 1999.  She reported a history of left ankle sprain in 
service, and persistent pain and swelling in the left ankle.  
Pertinent clinical findings disclosed that the left ankle had 
normal flexion and extension for a person of her age, 
according to the examiner.  There was marked swelling and 
marked pronating deformities.  There was a large cyst in the 
lateral joint space of the left ankle.  The pertinent 
examination diagnosis was degenerative joint disease of the 
left ankle with cystic formation in the soft tissues.  X-ray 
of the left ankle disclosed osteoporosis and osteoarthritis 
of the ankle joint with narrowing of the ankle mortise, mild 
sclerosis, and productive changes.  There was a small 
calcaneal spur arising from the inferoposterior aspect of the 
calcaneus.

VA conducted an orthopedic examination of the veteran in May 
1999.  She complained severe left ankle pain on weight-
bearing and motion.  There was marked pronation of the left 
foot and swelling of the left ankle.  

There were large cystic masses in the mediolateral joint 
line.  Left ankle plantar flexion was to 40 degrees.  
Dorsiflexion was to 20 degrees, as were inversion and 
eversion.

The examiner commented that the veteran had severe 
degenerative arthritis of the left ankle with osteoporosis.  
He did not feel that the sprains were causing her any 
functional loss.  He was of the opinion that her functional 
loss and problems were primarily those that have developed 
over the years such as severe degenerative arthritis and 
capsulitis with cystic degeneration of the ankle joint.  The 
examiner reiterated that he did not feel the veteran's ankle 
sprains were causing her a problem.  He felt that her 
underlying pathology of osteoporosis and severe degenerative 
arthritis of the ankle joint with cystic degeneration were 
quite obvious as her main problems.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practically determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field submissions, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.


The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, less than 30 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5270.

A 10 percent evaluation may be assigned for moderate limited 
motion of an ankle.  A 20 percent evaluation may be assigned 
for marked limited motion of an ankle.  38 C.F.R. § 4.71a; 
Diagnostic Code 5271.

A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in good weight-bearing 
position.  A 20 percent evaluation may be assigned for 
ankylosis of subastragalar or tarsal joint in poor weight-
bearing position.  38 C.F.R. § 4.71a; Diagnostic Code 5272.

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity.  A 20 percent 
evaluation may be assigned for malunion of os calcis or 
astragalus with marked deformity.  38 C.F.R. § 4.71a; 
Diagnostic Code 5273.

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274.

A 10 percent evaluation may be assigned for moderate foot 
injuries.  A 20 percent evaluation may be assigned for 
moderately severe foot injuries,  A 30 percent evaluation may 
be assigned for severe foot injuries.  38 C.F.R. § 4.71a; 
Diagnostic Code 5284.





The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 191); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially the Board finds that the veteran's claim for 
entitlement to a compensable evaluation for her left ankle 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service-connected left ankle disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that her claim for a compensable evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(193).

The Board is also satisfied that as a result of the September 
1997 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The RO has assigned a noncompensable evaluation for the 
appellant's service-connected recurrent sprains of the left 
ankle under diagnostic code 5284.  The minimum evaluation 
under diagnostic code 5284 is 10 percent, and this is for a 
moderate foot injury.  The noncompensable evaluation 
contemplates no residual disability of an injury sustained in 
service.  38 C.F.R. § 4.31.  Other compensable evaluations 
are available under the multiple diagnostic codes for ankle 
disabilities discussed earlier.

However, the VA examiner who most recently examined the 
appellant in early 1999 opined that the appellant's service-
connected disability of the left ankle per se; namely, 
recurrent left ankle sprains, did not account for any left 
ankle disablement which he attributed to nonservice-connected 
osteoporosis, arthritis, and cystic degeneration of the ankle 
joint.  He reiterated that the service-connected left ankle 
disability did not account for any functional loss of the 
left ankle.

Accordingly, as the service-connected recurrent sprains of 
the left ankle have not been shown to account for disablement 
of the left ankle, there exists no basis upon which to 
predicate a grant of entitlement to an increased 
(compensable) disability evaluation with application of all 
pertinent governing schedular criteria discussed earlier at 
length.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider her claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of  the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for recurrent sprains of the left 
ankle.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
recurrent left ankle sprains is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

